Citation Nr: 1619617	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left wrist fracture residuals, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for Peyronie's Disease, to include as secondary to service-connected residuals, right inguinal hernia repair, and as secondary to herbicide exposure.

3.  Entitlement to service connection for urinary incontinence, to include as secondary to service-connected residuals, right inguinal hernia repair, and as secondary to herbicide exposure.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, adjustment disorder, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

6.  Entitlement to a disability rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970 and from May 1974 to November 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a February 2014 rating decision, the RO increased the Veteran's disability rating for hemorrhoids to 10 percent, effective from May 19, 2008, which was the date of the Veteran's increased rating claim.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for an acquired psychiatric disorder has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Regarding the issue of entitlement to service connection for residuals of a head injury, the Veteran filed a timely Notice of Disagreement (NOD) to an August 2011 rating decision denying entitlement to service connection.  Thereafter, in May 2015, the RO issued a Statement of the Case (SOC), and the Veteran filed a timely substantive appeal in June 2015, which included a request to appear at a videoconference hearing.  This issue has not been certified to the Board.  The Board is cognizant that certification of issues on appeal by the AOJ is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  See 38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2015).  

As the required notifications have not been sent in regard to the VA Form 9 filed in June 2015, and in light of the outstanding hearing request, the Board declines to take any further action on the issue of service connection for residuals of a head injury at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2015); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015). 

The Board notes that, subsequent to the RO's most recent adjudication of the Veteran's claims in the May 2011 Statement of the Case, additional evidence was associated with the record.  However, as the Veteran's claim of entitlement to service connection for residuals of a left wrist fracture is herein granted, and the Veteran's claim of entitlement to service connection for depression is herein reopened, the Veteran is not prejudiced by the Board's consideration of such evidence in light of the favorable outcome.  Moreover, as the remaining claims are being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of the Veteran's claims.  38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issues of entitlement to an increased rating for hemorrhoids and entitlement to service connection for Peyronie's disease, urinary incontinence, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied entitlement to service connection for depression.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's May 2006 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for depression and raises a reasonable possibility of substantiating the claim of entitlement to service connection for depression.

3.  The evidence is in relative equipoise as to whether the Veteran's left wrist fracture residuals are related to his service-connected right knee disability.


CONCLUSIONS OF LAW
1.  The May 2006 rating decision is final as to the claim of entitlement to service connection for depression.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for left wrist fracture residuals have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for depression and grant the Veteran's claim of entitlement to service connection for residuals of a left wrist fracture is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

The Veteran's claim of entitlement to service connection for depression was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran suffers from depression, which he contends is due to his service-connected disabilities.  His claim of entitlement to service connection for depression was initially denied in a May 2006 rating decision on the basis that there was no evidence that the Veteran's depression was related to his service-connected disabilities.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The May 2006 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's May 2006 rating decision included VA and private treatment records and a VA medical opinion.  Based on this evidence, the RO concluded that the Veteran's depression was not due to his service-connected disabilities and denied the Veteran's claim for service connection.  

In May 2008, the Veteran requested that his claim of entitlement to service depression be reopened.  Relevant additional evidence received since the RO's May 2006 rating decision includes private treatment records showing a diagnosis of "anxiety disorder due to general medical condition with panic attacks" in January 2009, VA treatment records showing a diagnosis of depressive disorder secondary to medical problems in January 2014, and a letter from the Veteran's spouse regarding the Veteran's depression.  

This evidence was not previously on file at the time of the RO's May 2006 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of nexus, which is the reason that the claim was previously denied.  The newly received evidence consists of treatment records indicating that the Veteran's psychiatric condition may be related to his medical problems.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for depression on a secondary basis and raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for depression is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As the claim of entitlement to service connection for depression has been reopened, VA is obligated to consider the claim on the merits, including the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, adjustment disorder, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The underlying claim is addressed further in the remand section.

III. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his left wrist condition is due to his service-connected right knee disability.  Specifically, the Veteran asserts that his right knee buckled causing him to fall and fracture his left wrist.

Private treatment records from March 2007 show that the Veteran was evaluated at a hospital emergency room for left wrist pain following a fall.  The Veteran reported that he fell onto his outstretched left hand.  X-rays revealed a fracture of the left wrist.  The Veteran did not specifically indicate that the fall was due to his right knee buckling.  In April 2007, the Veteran underwent an open reduction, internal fixation, and bone grafting of the distal left radius.  Subsequent follow-up treatment notes from April 2007 to July 2007 show that the Veteran underwent physical therapy and had reduced range of motion.  In a September 2007 addendum to the emergency room record, the Veteran indicated that his right knee gave out, and, as he fell forward, he tried to break his fall with his left hand.  During a November 2007 VA TDIU examination, the Veteran reported that approximately eight months ago he was making a turn in his driveway when his right knee buckled, which caused his to fall and sustain a fractured left wrist.  The examiner noted that the Veteran was wearing a brace on his left wrist secondary to the left wrist fracture.  In a July 2009 statement, the Veteran's wife reported that her husband fell when his right knee buckled and that he suffered a broken left wrist.  

Also of record are numerous treatment records documenting the Veteran's complaints of his right knee giving out.  A June 1992 service treatment record shows that the Veteran complained of his right leg giving out.  During the Veteran's June 1992 retirement physical, he indicated that his "right knee has given out on me before."  An April 2001 private treatment record shows that the Veteran reported that "sometimes his knees buckle while walking."  During a July 2005 VA examination, the Veteran reported that his knees frequently buckle.  

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for a left wrist condition as secondary to a service-connected right knee disability.

As an initial matter, the Board finds that the Veteran has a current diagnosis related to a left wrist fracture.  The Veteran filed his claim for service connection in May 2008.  Although subsequent treatment records do not show treatment for a left wrist condition, private treatment records from March 2007 through July 2007 show that the Veteran continued to receive treatment for residuals of his left wrist fracture, and he was noted to be wearing a left wrist brace during a November 2007 VA examination.  These diagnoses are sufficiently proximate to the filing of the claim so as to constitute evidence of a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  Additionally, while it is unclear whether the Veteran's left wrist fracture is currently symptomatic, as this condition is shown to have involved an actual fracture, it may reasonably be considered to have produced at least minimal residual disability.  Consequently, the Board finds that the current disability element is satisfied.  Additionally, the Veteran has a service-connected right knee disability.

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the Veteran's service-connected disability has been shown.

The Veteran is competent to report that his right knee gave out, causing him to fall, as such is observable to the senses.  Moreover, as the resulting left wrist fracture was an immediate result of such fall, this constitutes the rare type of causative event upon which a lay person is deemed competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges that there is some discrepancy as to whether the Veteran initially reported that his fall was due to his right knee buckling.  However, the Board also notes that prior to filing his claim for service connection, the Veteran informed the November 2007 VA examiner that his right knee buckled and caused him to fracture his wrist.  As no claim related to a left wrist condition was pending in November 2007, that statement is considered particularly credible.  Additionally, the record reflects a history of right knee instability complaints dating back to 1992, and the Veteran's wife competently reported that the Veteran's fall was due to his right knee giving out.  

As such, although there are some inconsistencies, the Board finds the Veteran's testimony as to the circumstances of his left wrist fracture to be credible, as it is generally consistent with the other evidence of record.  

Considering, in light of the above, the collective evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for residuals of a left wrist fracture is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened.

Entitlement to service connection for residuals of a left wrist fracture is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Service Connection for Peyronie's Disease and Urinary Incontinence

The Veteran contends that his Peyronie's disease and urinary incontinence are related to his service-connected right inguinal hernia repair.  Alternatively, the Veteran asserts that his Peyronie's disease and urinary incontinence are due to herbicide exposure while stationed in Korea.  See June 2011 VA Form 9.

Private treatment records show that the Veteran underwent a right inguinal hernia repair with mesh in December 2005.  Thereafter, private treatment records from July and August 2006 show that the Veteran developed a deformity of his penis with ventro lateral curvature.  An examination showed right corporal Peyronie's plaques, and the Veteran was diagnosed with Peyronie's disease.  Additionally, the Veteran reported urinary incontinence during an August 2008 VA examination.  

The Veteran was afforded a VA genitourinary examination in August 2008.  The examiner indicated that the Veteran had no incontinence.  The examiner also diagnosed the Veteran with Peyronie's disease.  Regarding nexus, the examiner opined that it "is not as likely as not that his penile incompetency and Peyronie's disease are due to the residuals of the right inguinal hernia repair."  The examiner's rationale was that "there is no anatomical or physiological connection between the repair of the right inguinal hernia and the problem associated causing the plaque in the shaft of the penis which produces the Peyronie's disease."  The examiner concluded that "there is no connection between the operations for the hernia and the development of Peyronie's disease."  

The Board finds that remand for additional opinion is warranted in this case.  As an initial matter, although a different August 2008 VA examiner indicated that the Veteran had urinary incontinence, the August 2008 VA genitourinary examiner stated that the Veteran did not have urinary incontinence, and therefore did not offer a nexus opinion.  Additionally, although the August 2008 VA examiner opined that the Veteran's Peyronie's disease not caused by a service-connected disability, he did not provide an opinion regarding the aggravation aspect of secondary service connection.  The United States Court of Appeals for Veterans Claims has made it clear than an opinion will be considered inadequate unless it addresses both the caused by and aggravation avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed incontinence and Peyronie's disease were at least as likely as not caused by or aggravated by his service-connected right inguinal hernia repair.  

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veteran's Peyronie's disease and urinary incontinence (i.e., as secondary to herbicide exposure) has been raised by the Veteran.  In this regard, in his June 2011 substantive appeal, the Veteran asserted that his conditions were due to herbicide exposure while serving in Korea.   

Effective February 24, 2011, VA amended its regulations to extend a presumption of exposure to certain herbicides, including Agent Orange, to certain Veterans who served in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ).  38 C.F.R. § 3.307(a)(6)(iv) (2015).  The units or other military entities that the Department of Defense has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  

Here, the Veteran's DD-214 shows that he was stationed in Korea sometime between February 1969 and September 1970.  During that time, his unit of assignment was 2d BN, 17th INF.  The table shows the Veteran's unit was one of the units operating in or near the Korean DMZ during the qualifying time period.  M21-1MR, IV.ii.2.C.10.p.  Accordingly, the Veteran's exposure to herbicides is presumed.  

The Board acknowledges that incontinence and Peyronie's disease are not among the diseases listed under 38 C.F.R. § 3.309(e) to which the presumption of service connection based on exposure to herbicides is available.  However, service connection for incontinence and Peyronie's disease may nonetheless be established if the disability is shown to have been, in fact, at least as likely as not caused by herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed incontinence and Peyronie's disease are at least as likely as not related to the Veteran's presumed herbicide exposure.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder, variously diagnosed as depression, anxiety disorder, adjustment disorder, and PTSD, is caused by his service-connected disabilities.  

The Veteran was afforded a VA examination in May 2005.  The Veteran reported that he had been depressed and that "he is having trouble dealing with all of the pain that he has."  After examination, the examiner diagnosed the Veteran with adjustment disorder with anxiety and depressed mood.  Regarding nexus, the examiner noted that the Veteran's "thoracic spine injury occurred in November 2004," and that the Veteran had been receiving psychiatric treatment prior to the spine injury.  The examiner then opined that "there does not seem to be any connection between his cervical and lumbar strains and his thoracic spine problem that was aggravated or caused by his work-related accident in 2004."  The examiner concluded that "[i]t does not appear that his depression is caused by or as a result of his service-connected disabilities or injuries."  

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the May 2005 VA examination report is inadequate for several reasons.  As an initial matter, the examiner did not provide an opinion as to whether the Veteran's acquired psychiatric disorder is aggravated by his service-connected disabilities.  The United States Court of Appeals for Veterans Claims has made it clear than an opinion will be considered inadequate unless it addresses both the "caused by" and "aggravation" avenues for secondary service-connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Additionally, although the Veteran had nine separate service-connected disabilities at the time of the May 2005 examination, the examiner limited the analysis to a discussion of the Veteran's spine disabilities.  

Moreover, since the May 2005 examination, VA and private treatment records show that the Veteran's acquired psychiatric disorders have been linked to his general medical condition.  An August 2008 VA treatment record shows that the Veteran reported that his medication was working and that "he feels better and it keeps him from getting so depressed over his medical conditions."  A January 2009 private treatment record reflects that the Veteran was diagnosed with "[a]nxiety disorder due to general medical condition with panic attacks."  A January 2014 VA treatment record shows a diagnosis of "depressive disorder secondary to medical problems."  Further, since the May 2005 examination, the Board notes that the Veteran's combined disability rating has increased from 30 percent to 90 percent, which suggests an overall decrease in the Veteran's functioning due to his service-connected disabilities.  

Under these circumstances, the Board finds that further opinion is necessary regarding the etiology of the Veteran's acquired psychiatric disorder.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veteran's acquired psychiatric disorder (i.e., as directly related to service) is reasonably raised by the record.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).

In the present case, the Veteran's service treatment records reflect that he was treated for nervous problems in service.  A November 1980 service treatment record shows that the Veteran reported being "very nervous at times," and he requested advice concerning "personality problems."  On a September 1981 Report of Medical History, the Veteran answered "Don't Know" to whether he had "nervous trouble of any sort."  An April 1984 service treatment record notes that the Veteran "was evaluated at Community Mental Health Activity," and that he was "psychiatrically cleared."  There are no records of the actual treatment.  A September 1987 service treatment record shows that emergency medical services were dispatched to the Veteran's residence for "hyperventilation secondary to emotional problems."  The Veteran was transported to the emergency room.  An August 1988 service treatment record shows that the Veteran was treated for hyperventilation and referred for a psychiatric evaluation.  A September 1992 service treatment record shows that the Veteran reported a panic disorder when in a car as a passenger since two previous motor vehicle accidents in 1990 and 1992.  The assessment was rule-out panic disorder, and the Veteran was referred for a psychiatric evaluation.  During a psychiatric consultation conducted the next day, the Veteran reported experiencing anxiety attacks when he is a passenger in a car.  On examination, the Veteran's mood was mildly dysphoric, and the Veteran endorsed a mild sleep disturbance and ruminating about the stresses of retirement.  Service treatment records also show that the Veteran was involved in motor vehicle accidents in April 1990 and June 1992.

Post-service VA treatment records show that the Veteran reported first experiencing mental health problems in service.  During an April 2003 primary care visit, the Veteran reported being depressed for the past 10 to 12 years, and he was diagnosed with chronic depression with anxiety features.  A September 2004 VA treatment record shows that the Veteran reported "distressing recollections from his long military life, frequent nightmares about being in a car accident."  The Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood, major depressive disorder, and rule-out PTSD.  A January 2005 VA treatment record notes that the Veteran "reports PTSD symptoms such as anger outbursts, difficulty falling and staying asleep, exaggerated startle response, flashbacks, and recurrent dreams about the accident."  A January 2007 VA treatment record shows a positive PTSD screening.  Private treatment records from July and September 2007 show a diagnosis of PTSD.  Subsequent VA treatment records show continuing diagnoses, including depression, anxiety disorder, and adjustment disorder.  See e.g., August 2008 VA Treatment Record; December 2008 VA Treatment Record; June 2011 VA Treatment Record.

Although, as noted above, the Veteran has been afforded a VA examination regarding whether his acquired psychiatric disorder is secondary to his service-connected disabilities, the Veteran has not been afforded a VA examination regarding direct service connection.  As detailed above, the claims file contains lay and medical evidence of a current disorder, in-service incurrences, and an indication that the disorder may be related to service.  The Board thus finds that the Veteran's reported in-service stressors and diagnoses indicating a relationship to service is enough to meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As such, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorders. 

Increased Rating for Hemorrhoids

The Veteran is claiming entitlement to an increased rating for hemorrhoids which are currently rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  This Diagnostic Code provides that a 10 percent rating is warranted for large or thrombotic hemorrhoids that are irreducible, with excessive, redundant tissue, evidencing frequent occurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.

A VA examination was conducted in August 2008.  The Veteran reported leakage of stool, and a rectal examination revealed partial loss of sphincter control.  Subsequently, the examiner was asked to state whether it is at least as likely as not that the Veteran's partial loss of sphincter control is related to his hemorrhoids, to which the examiner responded, "Less than likely (less than 50%)."  The Veteran was afforded another VA examination in June 2011, at which time a history of occasional fecal incontinence was again noted.

Such symptoms may warrant a higher or separate rating under Diagnostic Code 7332 for impairment of sphincter control.  It is not clear, however, whether the impairment of sphincter control is a manifestation of the service-connected hemorrhoids, or whether it is a separate condition.  The August 2008 examiner provided no rationale for his opinion that the Veteran's partial loss of sphincter control was not related to his hemorrhoids, and the June 2011 did not discuss the issue.  

Accordingly, in light of the deficiencies and the length of time since the last VA examination, the Board finds that a remand is necessary in order to obtain another VA examination that addresses whether the Veteran's fecal/anal leakage is a symptom of his hemorrhoids and to determine the current severity of the Veteran's hemorrhoid disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Mittleider v. West, 11 Vet. App. 181, 182 (1998); Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps); see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Outstanding Records

The record suggests that there may be VA treatment records not associated with the claims file.  In this regard, the AOJ obtained VA treatment records dated from January 2007 to August 2008 and from June 2011 to January 2014.  However, despite evidence that the Veteran continued to receive VA treatment, there are no VA treatment records dated from September 2008 to May 2011 associated with the record.  On remand, all outstanding VA treatment records documenting treatment for the issues on appeal should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Finally, as the record indicates that the Veteran receives ongoing private and VA treatment, updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal, including treatment records dated from September 2008 to May 2011and any current VA treatment records dated from January 2014 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination(s) to determine the nature, onset, and likely etiology of Peyronie's disease and urinary incontinence.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that Peyronie's disease and/or urinary incontinence had its onset in service or is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to herbicides therein.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that Peyronie's disease and/or urinary incontinence was (1) caused by or (2) aggravated by the service-connected right inguinal hernia repair.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's Peyronie's disease and/or urinary incontinence absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After all available records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.

The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render opinions as to the following:

(a) Provide diagnoses for any acquired psychiatric disorders found to be present during the pendency of this appeal.  If there are different diagnoses than those currently of record, the examiner should attempt to reconcile the diagnoses with the evidence of record.

(b) If a diagnosis of PTSD is appropriate, the examiner must identify the specific stressor(s) underlying the PTSD diagnosis.  In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of anxiety and panic following in-service motor vehicle accidents.  

(c) With respect to each acquired psychiatric disorder other than PTSD found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include depression, anxiety disorder, and adjustment disorder), the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the disorder had onset in, was caused by, or is otherwise related to, the Veteran's military service.  In offering this opinion, the examiner must acknowledge and discuss the Veteran's reports of anxiety and panic following his documented in-service motor vehicle accidents, as well as the in-service mental health treatment/complaints documented in November 1980, April 1984, September 1987, August 1988, and September 1992.

(d) The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder (to specifically include depression, anxiety disorder, and adjustment disorder) was (1) caused by or (2) aggravated by the Veteran's service-connected disabilities.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's acquired psychiatric disorder absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disabilities.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting mental health treatment, VA and private treatment records documenting treatment for PTSD, depression, and anxiety, and the Veteran's lay statements regarding his symptoms. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the service-connected hemorrhoid disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished, and the examiner is requested to report complaints and clinical findings in detail. 

After review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran's hemorrhoids are mild or moderate in severity; are large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences; or, with persistent bleeding and with secondary anemia, or with fissures.

The examiner should additionally indicate whether there is any anal/fecal leakage on examination, as was noted in the August 2008 and June 2011 VA examinations. 

With regards to the presence of any anal/fecal leakage present at any time during the appeal period, the examiner should opine whether the anal/fecal leakage is related to or a symptom of the Veteran's hemorrhoid disability, or whether such is a separate and distinct disability in-and-of-itself, or whether such is a symptom of another separate and distinct disability other than his service-connected hemorrhoids. 

If the examiner determines that the anal/fecal leakage is related to the service-connected hemorrhoid disability, the examiner should then indicate whether such symptomatology is: healed or slight, without leakage; constant slight, or occasional moderate leakage; occasional involuntary bowel movements, necessitating wearing of pad; extensive leakage and fairly frequent involuntary bowel movements; or, whether there is complete loss of sphincter control.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5. Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


